DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 10 and 13 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a display apparatus, comprising: a display panel comprising a plurality of pads which wherein at least one pad of the plurality of pads comprises one or more openings; an electronic component including a plurality of connection pads in contact with the at least one pad, arranged in a second direction, wherein the at least one pad overlaps at least two pads of the connection pads, wherein each of the openings overlaps a region between the connection pads in a plan view, wherein the openings of the at least one pad have a same shape and are arranged in a grid pattern comprising a plurality of rows extending in the second direction and a plurality of columns extending in the first direction, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of the openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, wherein the at least one pad includes a plurality of overlap regions arranged in the second direction and alternating with a plurality of non-overlap regions, wherein each of the plurality of overlap regions is in direct contact with a different connection pad of the plurality of connection pads, and wherein each of the plurality of non-overlap regions overlaps each of the openings within a column of the plurality of columns and does not overlap the plurality of connection pads.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being: a display apparatus, comprising: a display panel comprising a plurality of pads wherein at least one pad of the plurality of pads includes a plurality of openings;   an electronic component including a plurality of connection pads electrically connected to the at least one pad, are arranged in a second direction, wherein the at least one pad overlaps the plurality of the connection pads, wherein the openings do not overlap the connection pads, wherein the openings of the at least one pad have a same shape and are arranged in a grid pattern comprising a plurality of rows extending in the second direction and a plurality of columns extending in the first direction, wherein each of the plurality of rows and the plurality of columns comprises a plurality of the openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, wherein the at least one pad includes a plurality of overlap regions arranged in the second direction and alternating with a plurality of non-overlap regions, wherein each of the plurality of overlap regions is in direct contact with a different connection pad of the plurality of connection pads, and wherein each of the plurality of non-overlap regions overlaps each of the openings within a column of the plurality of columns and does not overlap the plurality of connection pads.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being: a display apparatus, comprising: a display panel comprising a plurality of pads; and an electronic component comprising a plurality of connection pads, wherein the plurality of connection pads are disposed on the at least one pad and in contact with the at least one pad, respectively, wherein the at least one pad comprises one or more overlap regions that overlap at least two pads of the connection pads, wherein each of the non-overlap regions of the pads include one or more openings, wherein the one or more openings of the at least one pad of the plurality of pads have a same shape and are arranged in a grid pattern comprising a plurality of rows and a plurality of columns, wherein each of the plurality of rows and the plurality of columns comprises a plurality of the one or more openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, wherein the at least one pad includes a plurality of overlap regions arranged in the second direction and alternating with a plurality of non-overlap regions, wherein each of the   plurality of overlap regions is in direct contact with a different connection pad of the plurality of connection pads, and wherein each of the plurality of non-overlap regions overlaps each of the openings within a column of the plurality of columns and does not overlap the plurality of connection pads.
One close prior art Odaka (US 2016/0056222 A1) teaches of a display apparatus (Fig 1-4), comprising: a display panel (1,10; [0020-0024]) comprising a display region (S; [0020-0024]) and a peripheral region ([0024]; “peripheral portion”) adjacent to the display region (S) and further comprising lines (11d; [0024]) disposed in the peripheral region, and a plurality of pads (11; [0024]) which are respectively connected to the lines (11d), and wherein at least one pad (11) of the plurality of pads (11) comprises one or more openings (“openings” about 14; Abstract, [0027]; see Fig 4B showing openings); an electronic component (20) including a plurality of connection pads (21; [0026]) in contact (electrical contact) with the at least one pad (11), wherein the plurality of connection pads (21) are extended in a first direction (up-down direction in Fig 3), and are arranged in a second direction (left-right direction in Fig 3) crossing the first direction; and a gap-fill layer (13,14) disposed between the display panel (1,10) and the electronic component (20), between the connection pads (21), between the pads (11), and in the openings (“openings” about 14), wherein the at least one pad (11) overlaps at least two (see Fig 3) pads (21) of the connection pads (21), wherein each of the openings (“openings” about 14) overlaps a region between (see Fig 3) the connection pads (21) in a plan view, wherein the openings (“openings” about 14) of the at least one pad (11) have a same shape, wherein the at least one pad (11) includes a plurality of overlap regions (region or portion of 11 where 21 overlaps 11 as seen in Fig 3) arranged in the second direction (left-right direction in Fig 3) and alternating with a plurality of non-overlap regions (region or portion of 11 where 21 does not overlap 11 as seen in Fig 3), wherein each of the plurality of overlap regions (region or portion of 11 where 21 overlaps 11 as seen in Fig 3) with a different connection pad (21) of the plurality of connection pads (21), and wherein each of the plurality of non-overlap regions (region or portion of 11 where 21 does not overlap 11 as seen in Fig 3) overlaps each of the openings (“openings” about 14) and does not overlap the plurality of connection pads (21); however Odaka does not teach wherein the openings of the at least one pad are arranged in a grid pattern comprising a plurality of rows extending in the second direction and a plurality of columns extending in the first direction, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of the openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, wherein each of the plurality of overlap regions is in direct contact with a different connection pad of the plurality of connection pads, and wherein each of the plurality of non-overlap regions overlaps each of the openings within a column of the plurality of columns and does not overlap the plurality of connection pads.
Another close prior art Hagiwara (US 2001/0033355 A1) teaches of a display apparatus, comprising: a display panel comprising a display region and a peripheral region adjacent to the display region and further comprising lines disposed in the peripheral region, and a plurality of pads which are respectively connected to the lines, and wherein at least one pad of the plurality of pads comprises one or more openings; an electronic component including a plurality of connection pads in contact with the at least one pad, wherein the plurality of connection pads are extended in a first direction, and are arranged in a second direction crossing the first direction; and a gap-fill layer disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein the at least one pad overlaps at least two pads of the connection pads, wherein each of the openings overlaps a region between the connection pads in a plan view; however Hagiwara does not teach wherein the openings of the at least one pad have a same shape and are arranged in a grid pattern comprising a plurality of rows extending in the second direction and a plurality of columns extending in the first direction, wherein each of the plurality of rows and each of the plurality of columns comprises a plurality of the openings, wherein each of the plurality of columns is arranged parallel to a connection pad of the plurality of connection pads, wherein the at least one pad includes a plurality of overlap regions arranged in the second direction and alternating with a plurality of non-overlap regions, wherein each of the plurality of overlap regions is in direct contact with a different connection pad of the plurality of connection pads, and wherein each of the plurality of non-overlap regions overlaps each of the openings within a column of the plurality of columns and does not overlap the plurality of connection pads.
Therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896